PER CURIAM.
Defendant pleaded guilty to the crime of contributing to the delinquency of a minor. He was sentenced June 26, 1969, approximately one month prior to the decision of the Oregon Supreme Court in State v. Hodges, 254 Or 21, 457 P2d 491 (1969), declaring unconstitutional a portion of the statute under which defendant was charged. He appeals, claiming that the remainder of the statute should herein be declared unconstitutional.
This court is without jurisdiction to consider the appeal for the reasons set forth in State v. Kabachenko, 2 Or App 202, 465 P2d 891 (1970). If defendant has a remedy, he can pursue it according to the terms of the Post-Conviction Relief Act.
Appeal dismissed.